Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 3/18/2021. Claim(s) 1-6 is/are pending.
Specification
The disclosure is objected to because of the following informalities: 
- para. 0012 states, “an automatic transmission (hereinafter referred to as AT) 3”, however the remainder of the specification states “AT3”, i.e., with no space between the “AT” and the “3”
Appropriate correction is required.
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
Claim 6 contains two periods, one after “when a second condition is met after the upshifting or downshifting” and one after “a second condition is met after the upshift or downshift” which is not permissible, see MPEP 608.01(m)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the upshifts or the downshifts of the automatic transmission".  There is insufficient antecedent basis for both “the upshifts” and “the downshifts” in the claim, and thus, the claim is indefinite. See MPEP 2173.05(e). For the purposes of examination, the examiner is interpreting the scope of the limitation to be wherein upshifts and downshifts are continuously executed as recited in the “selectively executing” step, which appears to be consistent with Applicant’s specification (at least para. 0050). The examiner recommends amending the claim to recite that the “upshift or downshift” of the “selectively executing” step is continuously executed. 
Claim 6 recites the limitation "during continuous execution of the upshifting or downshifting of the automatic transmission".  There is insufficient antecedent basis for both “the upshifting” and “the downshifting” in the claim, and thus, the claim is indefinite. See MPEP 2173.05(e). For the purposes of examination, the examiner is interpreting the scope of the limitation to be wherein upshifts and downshifts are continuously executed as recited in the “at least one electronic controller configured to” limitation, which appears to be consistent with Applicant’s specification (at least para. 0050). 
Regarding claim 6, the claim recites two similar limitations, both beginning “the at least one electronic controller being further configured to…”. However, it is unclear whether the “a number of continuous upshifts or downshifts” in the first limitation is the same “a number of the upshifts or the downshifts” in the second limitation, and whether the “a second condition” in the first limitation is the same “a second condition” in the second limitation, and thus, the claim is indefinite. For the purposes of examination, the examiner is assuming only the first limitation to be included by the claim. 
Claims 2-5 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi et al. (US 2019/0129439 A1), hereafter referred to as Kishi.
Regarding claim 1, Kishi teaches an automatic transmission control method comprising: 
detecting a vehicle speed of a vehicle using a vehicle speed sensor (“internal sensor group 32 includes…a vehicle speed sensor for detecting subject vehicle running speed”, para. 0033),
selectively executing either an upshift or a downshift (“FIG. 4 is a diagram showing an example of the shift map stored in the memory unit 42…Characteristic curve (solid line) f1 is an example of an upshift curve corresponding to upshift from n stage to n+1 stage and characteristic curve f2 (dashed line) is an example of a downshift curve corresponding to downshift from n+1 stage to n stage”, para. 0050) of an automatic transmission provided in a power transmission path from an engine to a drive wheel (“transmission 2, which is installed in a power transmission path between the engine 1 and drive wheels 3”, para. 0029, “transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. six) speed stages”, para. 0030) using at least one electronic controller (“driving control unit 46 controls the actuators AC to drive the subject vehicle 101 along target path PA generated by the action plan generation unit 45. Specifically, it controls the throttle actuator, shift actuator 23”, para. 0048, Fig. 1-2) upon determining a first condition is met during a constant speed travel control that converges the vehicle speed detected by the vehicle speed sensor to a target vehicle speed (“driving control unit 46 utilizes vehicle speed (target vehicle speed) at points P of sequential unit times Δt on target path PA (FIG. 3) to calculate acceleration (target acceleration) and required driving force of sequential unit times Δt. And the actuators AC are feedback controlled to bring actual acceleration detected by the internal sensor group 32, for example, into coincidence with target acceleration”, para. 0053, see also “S3C”-“S3D”, para. 0062-0063 and Fig. 9-11), and 
continuously executing either the upshifts or the downshifts of the automatic transmission (“FIG. 8 is a flowchart showing an example of processing performed by the processing unit 41, particularly processing related to speed ratio control. The processing shown in this flowchart is started when self-drive mode is selected and is repeated at predetermined intervals”, para. 0057), and then limiting a number of the upshifts or the downshifts being continuously executed upon determining a second condition is met (“For example, considering downshift from operating point Q1 as shown in FIG. 4, in a case where required driving force F increases under constant vehicle speed V, the transmission 2 downshifts from n+1 stage to n stage when operating point Q1 crosses downshift curve f2 (arrow A). On the other hand, looking for example at upshift from operating point Q2, in a case where required driving force F decreases under constant vehicle speed V, the transmission 2 upshifts from n stage to n+1 stage when operating point Q3, obtained by adding predetermined excess driving force Fa to required driving force F at operating point Q2, crosses upshift curve f1 (arrow B)”, para. 0051, “In other words, as regards upshift, upshift tendency of the transmission 2 is restrained by raising apparent required driving force F by excess driving force Fa. As a result, busy shifting condition marked by frequent downshifting and upshifting, so called shift hunting, can be avoided. Excess driving force Fa can be either a fixed value or a variable value with vehicle speed or required driving force as a parameter”, para. 0052).

Regarding claim 2, Kishi further teaches wherein the first condition is determined to be met upon determining the vehicle speed is less than or equal to the target vehicle speed (“in S3D, whether the target speed stage decided in S3C is lower than present speed stage is determined”, para. 0063), 
the second condition is determined to be met upon determining the vehicle speed is in a deceleration state (“in a case where required driving force F decreases under constant vehicle speed V”, para. 0051), and 
the at least one electronic controller limits the number of the upshifts (“driving control unit 46 controls shift operation of the transmission 2 by outputting control signals to the shift actuator 23 using a shift map stored in the memory unit 42 in advance to serve as a shift operation reference”, para. 0049, see also para. 0048).

Regarding claim 6, Kishi teaches an automatic transmission control device comprising: 
a vehicle speed sensor configured to detect a vehicle speed of a vehicle (“internal sensor group 32 includes…a vehicle speed sensor for detecting subject vehicle running speed”, para. 0033) equipped with the automatic transmission control device and an automatic transmission provided in a power transmission path from an engine to a drive wheel (“transmission 2, which is installed in a power transmission path between the engine 1 and drive wheels 3”, para. 0029, “transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. six) speed stages”, para. 0030); and 
at least one electronic controller (“driving control unit 46 controls the actuators AC to drive the subject vehicle 101 along target path PA generated by the action plan generation unit 45. Specifically, it controls the throttle actuator, shift actuator 23”, para. 0048, Fig. 1-2) configured to execute either an upshift or a downshift of an automatic transmission upon determining a first condition is met during constant speed travel control that converges the vehicle speed detected by the vehicle speed sensor to a target vehicle speed (“FIG. 4 is a diagram showing an example of the shift map stored in the memory unit 42…Characteristic curve (solid line) f1 is an example of an upshift curve corresponding to upshift from n stage to n+1 stage and characteristic curve f2 (dashed line) is an example of a downshift curve corresponding to downshift from n+1 stage to n stage”, para. 0050, “driving control unit 46 utilizes vehicle speed (target vehicle speed) at points P of sequential unit times Δt on target path PA (FIG. 3) to calculate acceleration (target acceleration) and required driving force of sequential unit times Δt. And the actuators AC are feedback controlled to bring actual acceleration detected by the internal sensor group 32, for example, into coincidence with target acceleration”, para. 0053, see also “S3C”-“S3D”, para. 0062-0063 and Fig. 9-11), 
the at least one electronic controller being further configured to limit a number of continuous upshifts or downshifts during continuous execution of the upshifting or downshifting of the automatic transmission when a second condition is met after the upshifting or downshifting (“FIG. 8 is a flowchart showing an example of processing performed by the processing unit 41, particularly processing related to speed ratio control. The processing shown in this flowchart is started when self-drive mode is selected and is repeated at predetermined intervals”, para. 0057, “For example, considering downshift from operating point Q1 as shown in FIG. 4, in a case where required driving force F increases under constant vehicle speed V, the transmission 2 downshifts from n+1 stage to n stage when operating point Q1 crosses downshift curve f2 (arrow A). On the other hand, looking for example at upshift from operating point Q2, in a case where required driving force F decreases under constant vehicle speed V, the transmission 2 upshifts from n stage to n+1 stage when operating point Q3, obtained by adding predetermined excess driving force Fa to required driving force F at operating point Q2, crosses upshift curve f1 (arrow B)”, para. 0051, “In other words, as regards upshift, upshift tendency of the transmission 2 is restrained by raising apparent required driving force F by excess driving force Fa. As a result, busy shifting condition marked by frequent downshifting and upshifting, so called shift hunting, can be avoided. Excess driving force Fa can be either a fixed value or a variable value with vehicle speed or required driving force as a parameter”, para. 0052). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 2019/0129439 A1) in view of Goto et al. (US 2019/0061738 A1), hereafter referred to as Goto.
Regarding claim 3, Kishi further teaches wherein the at least one electronic controller increases an execution limit as a gear shift stage of the automatic transmission decreases (“in a case where required driving force F increases under constant vehicle speed V, the transmission 2 downshifts from n+1 stage to n stage when operating point Q1 crosses downshift curve f2 (arrow A)…Excess driving force Fa can be either a fixed value or a variable value with vehicle speed or required driving force as a parameter ”, para. 0052, see Fig. 4, where the “required driving force” increases along the characteristic curves, Kishi explains “characteristic curve f2 (dashed line) is an example of a downshift curve corresponding to downshift from n+1 stage to n stage”, para. 0050, “For example, considering downshift from operating point Q1 as shown in FIG. 4, in a case where required driving force F increases under constant vehicle speed V, the transmission 2 downshifts from n+1 stage to n stage when operating point Q1 crosses downshift curve f2 (arrow A)”, para. 0051), but does not explicitly teach the at least one electronic controller makes this increase upon determining the first condition is met.
However, Goto teaches a vehicle control apparatus, comprising:
wherein at least one electronic controller (“electronic control device 80 includes a so-called microcomputer incorporating a CPU”, para. 0051, Fig. 1) increases an execution limit as a gear shift stage of an automatic transmission (“transmission device 40”, Fig. 1) decreases upon determining a first condition is met (“There will be described a case where the vehicle running speed V is lower than the predetermined value V1 and the actual input torque Ti is lower than the determination threshold value α. When the actual input torque Ti is lower than the determination threshold value α, the power-off shift-down control is selected to be implemented. Specifically, the torque limiting portion 90 sets an upper limit value of the target AT input torque Ti* in process of the shift-down action”, para. 0082, “Further, the upper limit value Tlim may be changed depending on the vehicle running speed V in addition to or in place of depending on the accelerator-pedal operation degree θacc. Since an increase of the vehicle running speed V leads to an increase of amount of change of the AT input rotating speed ωi during the inertia phase before and after the completion of the shift-down action, the upper limit value Tlim is increased with increase of the vehicle running speed V, for thereby restraining reduction of the responsiveness”, para. 0083).
Both Kishi and Goto teach at least one electronic controller and both teach determining a first condition is met (where an actual vehicle speed is lower than a target speed). Goto further teaches wherein an execution limit is increased as a gear stage decreases upon determining an actual vehicle speed is lower than a target speed (para. 0082-0083). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kishi with the teachings of Goto such that an “upper limit value” (para. 0082) is increased as taught by Goto when a “downshift” (para. 0052) occurs and the first condition is met (“S3D”, Fig. 4), as taught by Kishi. The motivation for doing so would be to reduce shifting shock (para. 0013 and 0083), as taught by Goto. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 2019/0129439 A1) in view of Kawamoto et al. (US 2014/0066251 A1), hereafter referred to as Kawamoto.
Regarding claim 4, Kishi does not explicitly teach wherein the at least one electronic controller cancels the limiting of the number of the upshifts or the downshifts being continuously executed upon determining the vehicle speed has fallen below the target vehicle speed by at least a prescribed amount.
However, Kawamoto teaches gear shift control system for automatic transmission, comprising:
wherein at least one electronic controller (“ECU 11”, Fig. 1) cancels a limiting of an upshift or a downshift upon determining a vehicle speed has fallen below a target vehicle speed by at least a prescribed amount (“the routine proceeds to step S61 wherein the normal gear shift control operation, as described above with reference to FIG. 14, is disabled to inhibit the upshift of the automatic transmission”, para. 0054, “Next, the routine proceeds to step S71 wherein it is determined whether the locus defined by the relation between the position of the accelerator pedal 70 and the speed of the vehicle during acceleration or deceleration thereof has now intersected with one of the downshift gear shift lines DS, as illustrated in FIG. 14, or not which instructs the automatic transmission to shift down to a lower speed gear. If a YES answer is obtained meaning that the fact that the vehicle has decelerated, so that the speed of the vehicle has reached a given value at which the vehicle should be downshifted is detected, then the routine proceeds to step S81 wherein the gear shift inhibition operation which inhibits the upshift of the automatic transmission is terminated…Alternatively, if a NO answer is obtained in step S51 meaning that the deceleration a1 is smaller than or equal to the first deceleration threshold value Xn, then the routine proceeds to step S91 wherein the normal gear shift control operation, as shown in FIG. 14, is resumed”, para. 0055, Fig. 4).
All of the components are known in Kishi and Kawamoto. Both Kishi and Kawamoto teach at least one electronic controller configured to selectively shift an automatic transmission (see “gear shift control system 10 includes an automatic transmission ECU (Electronic Control Unit) 11 which works to execute a gear shift control program”, para. 0044 of Kawamoto). Kawamoto further teaches canceling the limiting of an upshift of the automatic transmission based on a vehicle speed falling below a target speed (“S71”-“S81”, Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kishi with the teachings of Kawamoto by canceling the control of the “required driving force F” (para. 0052) of Kishi, as taught by Kawamoto (“the gear shift inhibition operation which inhibits the upshift of the automatic transmission is terminated”, para. 0055). The motivation for doing so would be because this feature “avoids lots of unwanted gear shifts during sudden deceleration of the vehicle and ensures a comfortable ride and maneuverability of the vehicle” (para. 0017), as taught by Kawamoto. 

Regarding claim 5, Kishi does not explicitly teach wherein the at least one electronic controller cancels the limiting of the number of the upshifts upon determining the vehicle speed has fallen below the target vehicle speed by at least a prescribed amount.
However, Kawamoto teaches gear shift control system for automatic transmission, comprising:
wherein at least one electronic controller (“ECU 11”, Fig. 1) cancels a limiting of upon determining a vehicle speed has fallen below a target vehicle speed by at least a prescribed amount (“the routine proceeds to step S61 wherein the normal gear shift control operation, as described above with reference to FIG. 14, is disabled to inhibit the upshift of the automatic transmission”, para. 0054, “Next, the routine proceeds to step S71 wherein it is determined whether the locus defined by the relation between the position of the accelerator pedal 70 and the speed of the vehicle during acceleration or deceleration thereof has now intersected with one of the downshift gear shift lines DS, as illustrated in FIG. 14, or not which instructs the automatic transmission to shift down to a lower speed gear. If a YES answer is obtained meaning that the fact that the vehicle has decelerated, so that the speed of the vehicle has reached a given value at which the vehicle should be downshifted is detected, then the routine proceeds to step S81 wherein the gear shift inhibition operation which inhibits the upshift of the automatic transmission is terminated…Alternatively, if a NO answer is obtained in step S51 meaning that the deceleration a1 is smaller than or equal to the first deceleration threshold value Xn, then the routine proceeds to step S91 wherein the normal gear shift control operation, as shown in FIG. 14, is resumed”, para. 0055, Fig. 4).
All of the components are known in Kishi and Kawamoto. Both Kishi and Kawamoto teach at least one electronic controller configured to selectively shift an automatic transmission (see “gear shift control system 10 includes an automatic transmission ECU (Electronic Control Unit) 11 which works to execute a gear shift control program”, para. 0044 of Kawamoto). Kawamoto further teaches canceling the limiting of an upshift of the automatic transmission based on a vehicle speed falling below a target speed (“S71”-“S81”, Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kishi with the teachings of Kawamoto by canceling the control of the “required driving force F” (para. 0052) of Kishi, as taught by Kawamoto (“the gear shift inhibition operation which inhibits the upshift of the automatic transmission is terminated”, para. 0055). The motivation for doing so would be because this feature “avoids lots of unwanted gear shifts during sudden deceleration of the vehicle and ensures a comfortable ride and maneuverability of the vehicle” (para. 0017), as taught by Kawamoto. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666                                                                                                                                                                                         
	/MARC BURGESS/               Supervisory Patent Examiner, Art Unit 3666